Greene, J.
(dissenting): I dissent from the opinion in this case upon the rehearing. •
In the first opinion it is said that the interest of a wife in the real estate of her husband is “quite analogous to the interest of an heir.” From this false premise it was easy to reach the conclusion that the wife had no *56such interest in the real estate of her husband as would prohibit her from acquiring a tax title thereto. The right of dower was a present property interest of the wife in the real' estate of the husband. It was not derived by descent and did not depend upon the date of the husband’s death. It became complete upon a concurrence of seizin in the husband and the marriage relation of the parties, and was held by the wife wholly independent of the husband. It is said in Park on Dower to be “a right attaching by implication of law/ which, although it may never be called into effect (as when the wife dies in the lifetime of the husband), yet from the moment the fact of marriage and of seizin have concurred it is so fixed upon the land as to become a title paramount to that of any person claiming under the husband by any subsequent act. After this right has once attached, it is held by the wife entirely independent of her husband, and it cannot be affected by any act or omission on his part.” (Page 237.) This was quoted approvingly in Lucas v. White, 120 Iowa, 735, 95 N. W. 209, 98 Am. St. Rep. 380. In Cunningham v. Shannon, 4 Rich. Eq. (S. C.) 135, 140, it was said:
“Dower is a right which, inchoate during the coverture, becomes absolutely vested in the wife as an estate on the death of her husband; and is as much beyond his control'or power of disposition as her own inheritance. It not being his to give, every devise which he makes of the land upon which the right of dower attaches is presumed to be given subject to the legal estate, unless the contrary appears on the face of the will, in express words, or by the strongest kind of implication.”
The right of dower was not abolished in Kansas for the purpose of creating a lesser interest in the wife in the real estate of her husband, but to create a greater one, consequently the statute gave her “one-half in value of all the real estate in which the husband, at any time during the marriage, had a legal or equitable interest.” (-Gen. Stat. 1901, § 2510.) This interest is *57not an inheritance, depending for its inception upon the death of the husband, but springs into existence by operation of law as soon as seizin in the husband and the marriage relation concur. It is held by the wife independent of any act of the husband. He cannot convey, encumber, or devise it. Such an interest is in no way analogous to an estate of inheritance.
Johnston, C. J., joins in this dissent.